 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARON MICHAEL OLIVER,                              No. 2:19-cv-01782-KJM-KJN
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14   MICHAEL L. RAMSEY et al.,
15                       Defendants.
16

17            Plaintiff Daron Oliver, proceeding without counsel, commenced this action on September

18   9, 2019. (ECF No. 1.) 1 On October 12, 2016, the court granted plaintiff’s amended motion to

19   proceed in forma pauperis and dismissed his complaint with leave to amend. (ECF No. 3.)

20   Plaintiff was given 28 days to file either an amended complaint or a notice of voluntary dismissal

21   of the action. (Id.) Additionally, plaintiff was expressly cautioned that failure to file either an

22   amended complaint or a notice of voluntary dismissal by the required deadline may result in

23   dismissal of the action with prejudice pursuant to Federal Rule of Civil Procedure 41(b). (Id.)

24            Although that deadline has now long passed, plaintiff has failed to file a first amended

25   complaint or notice of voluntary dismissal. Therefore, at this juncture, the court finds that

26   dismissal of the action is appropriate.

27

28   1
         This action proceeds before the undersigned pursuant to Local Rule 302(c)(21).
                                                       1
 1           Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 2   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 3   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 4   Moreover, Eastern District Local Rule 183(a) provides, in part:

 5          Any individual representing himself or herself without an attorney is bound by the
            Federal Rules of Civil or Criminal Procedure, these Rules, and all other applicable
 6          law. All obligations placed on “counsel” by these Rules apply to individuals
            appearing in propria persona. Failure to comply therewith may be ground for
 7
            dismissal, judgment by default, or any other sanction appropriate under these Rules.
 8

 9   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

10   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

11   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

12   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

13   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

14   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

15   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

16   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

17   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

18   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

19   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

20   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal

21   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

22   any order of the court”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

23   1986) (per curiam) (stating that district courts have inherent power to control their dockets and

24   may impose sanctions including dismissal or default).

25           A court must weigh five factors in determining whether to dismiss a case for failure to

26   prosecute, failure to comply with a court order, or failure to comply with a district court’s local

27   rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:

28   ////
                                                       2
 1          (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
            to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
 2          policy favoring disposition of cases on their merits; and (5) the availability of less
 3          drastic alternatives.

 4   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002); Ghazali, 46

 5   F.3d at 53. The Ninth Circuit Court of Appeals has stated that “[t]hese factors are not a series of

 6   conditions precedent before the judge can do anything, but a way for a district judge to think

 7   about what to do.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226

 8   (9th Cir. 2006).

 9          Here, the first two Ferdik factors strongly support dismissal. Plaintiff’s failure to comply

10   with the court’s orders and deadlines suggests that plaintiff is not interested in seriously

11   prosecuting the action and does not take his obligations to the court and defendants seriously.

12   Therefore, any further time spent by the court on this case will consume scarce judicial resources

13   and take away from other active cases.

14          The third Ferdik factor, prejudice to a defendant, also slightly favors dismissal. To be

15   sure, defendants have not yet appeared in the action, but plaintiff’s unreasonable delay in

16   prosecuting this action cannot be said to be without consequences. With the passage of time,

17   evidence becomes stale and/or unavailable, making it more difficult to assess a case and mount a

18   potentially viable defense.

19          The fifth Ferdik factor, which considers the availability of less drastic measures, also

20   supports dismissal of this action. The court has ordered plaintiff to file an amended complaint

21   and he has entirely failed to do so. At this juncture, the court finds no suitable alternative to

22   recommending dismissal of the action.

23          The court recognizes the importance of giving due weight to the fourth Ferdik factor,

24   which addresses the public policy favoring disposition of cases on the merits. However, the

25   fourth Ferdik factor is outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure

26   to comply with court orders that precludes a disposition on the merits.

27          Therefore, after carefully evaluating and weighing the Ferdik factors, the court concludes

28   that dismissal is appropriate.
                                                       3
 1           Accordingly, IT IS HEREBY RECOMMENDED that:

 2           1. The action be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 3                  41(b).

 4           2. The Clerk of Court be directed to close this case.

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 7   days after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

10   shall be served on all parties and filed with the court within fourteen (14) days after service of the

11   objections. The parties are advised that failure to file objections within the specified time may

12   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

13   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

14           IT IS SO RECOMMENDED.

15   Dated: December 23, 2019

16

17
     16.oliv.1782
18

19

20

21

22

23

24

25

26

27

28
                                                       4
